Deen, Presiding Judge,
dissenting.
The majority opinion insists upon strict compliance with Rule 19.1 of the Uniform Superior Court Rules. In doing so, it misapplies the rule of substantial compliance.
Substantial compliance with a uniform rule is sufficient if it does not deprive a party of substantial rights. Sweatman v. State, 181 Ga. App. 474 (1) (352 SE2d 796) (1987). The proper concern is over the deprivation (and not the mere involvement) of substantial rights resulting from a particular execution of a uniform rule. See Houston v. State, 187 Ga. App. 335 (370 SE2d 178) (1988).
In the instant case, the transferring court in Fulton County ordered the case to be transferred “upon payment of all costs by plaintiff within the time provided by URSC 19.1.” The superior court clerk sent a cost bill to the appellants’ attorney on April 2, 1986, but costs were never paid. On May 23, 1988, the clerk re-billed the appellants, and on May 31, 1988, more than two years after the original billing, *135the appellants paid the costs. Following transferral of the case to Gwinnett County, the trial court dismissed the case for the appellants’ failure to pay costs within 20 days as required by Rule 19.1 of the Uniform Superior Court Rules. In my view, under these circumstances it was not the degree of the trial court’s compliance with Rule 19.1 that caused the deprivation of any substantial rights of the appellants, but the appellants’ own inexcusable neglect to pay their bills.
Decided February 21, 1990
Rehearing denied March 28, 1990
Fortson & Associates, Walter L. Fortson, for appellants.
Webb, Carlock, Copeland, Semler & Stair, Wade K. Copeland, David S. Thomson, Gray, Gilliland & Gold, John B. Austin, for appellees.
I believe that the transferring court’s order, referencing the time requirement provided by Rule 19.1, sufficiently invoked the operation of that Rule, and that the trial court in Gwinnett County properly dismissed the action. Accordingly, I must respectfully dissent.
I am authorized to state that Presiding Judge Banke, Judge Sognier, and Judge Pope join in this dissent.